In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00010-CV
        ______________________________


    IN THE MATTER OF THE MARRIAGE OF
     BARBARA (ANN WALDRUP) MORGAN,
       AND SHAWN GREGORY MORGAN




      On Appeal from the County Court at Law
             Hopkins County, Texas
            Trial Court No. CV39918




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Shawn Gregory Morgan, appellant, filed his notice of appeal January 18, 2011.

       The clerk’s record was filed February 10, 2011, and the reporter’s record was filed

April 19, 2011. Morgan’s brief was therefore due May 19, 2011. Morgan has requested five

extensions of time to file the brief. This Court granted the last extension to October 6, but warned

Morgan that if a brief was not received by that date, “the appeal will be subject to dismissal for

want of prosecution.” TEX. R. APP. P. 42.3(b).

       Counsel called this Court last week and informed us that he was sending yet another

request for extension. That extension has not been received. Pursuant to Rule 42.3(b), we

dismiss this appeal for want of prosecution. TEX. R. APP. P. 42.3(b).



                                              Bailey C. Moseley
                                              Justice

Date Submitted:        October 27, 2011
Date Decided:          October 28, 2011




                                                 2